 In the Matter of HILLENBRAND INDUSTRIESandUNITED FURNITUREWORKERS OF AMERICA, No. 305, AFFILIATED WITH THE C. I. O.Case No. R-1163CERTIFICATION OF REPRESENTATIVESAugust 9, 1939On June 8, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On June 23, 1939, the Board issued anAmendment to Direction of Election.2The Direction of Election, asamended, directed that an election by secret ballot be conducted withinforty-five (45) days from the date of the Direction among all pro-duction and maintenance employees whose names appear on the payroll of Hillenbrand Industries,s Batesville, Indiana, for the weekending December 24, 1938, including employees who did not workduring such pay-roll period because they were ill or on vacation andexcluding truck drivers, clerical and supervisory employees, andthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedFurniture Workers of America, No. 305, affiliated with the C. I. 0.,or by United Workers of Hillenbrand Industries, for the purposesof collective bargaining, or by neither.Pursuant to the Direction, as amended, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Eleventh Region (Indianapolis, Indiana).Full op-portunity was afforded all parties to this investigation to participatein the conduct of the secret ballot and to make challenges.On July13, 1939, said Regional Director, acting pursuant to ArticleIII, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the election.No objectionsor exceptionswere filed by any of the parties.113 N. L. R. B. 167.2 13 N. L. R. B. 172.8 "Hillenbrand Industries"is a trade name used to designate the combined plant andbusinessof twoIndiana corporations,The Batesville Casket Company,Incorporated, andThe Hill-Rom Company,Incorporated.14 N. L. R. B., No. 25.316 HILLENBRAND INDUSTRIES317As to the balloting and its results, the Regional Director reportedas follows :Total numberof employees alleged eligibleto vote--------152Total number of employees voted--------------------------150Total number of valid votes cast--------------------------150Total number of votes for United Furniture Workers ofAmerica, No. 305, affiliated with the C. I. 0--------------53Total number of votes for United Workers of HillenbrandIndustries----------------------------------------------96Total number of blank ballots-----------------------------0Total number of votes for neither organization-------------1Total number of challenged ballots------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBYCERTIFIEDthat United Workers of Hillenbrand In-dustries has been designated by a majority of the production andmaintenance employees of The Batesville Casket Company, Incorpo-rated, and The Hill-Rom Company, Incorporated, known as Hillen-brand Industries, Batesville, Indiana, excluding truck drivers, andclerical and supervisory employees, as their representative for thepurposes of collective bargaining and that, pursuant to the provisionof Section 9 (a) of the Act, United Workers of Hillenbrand Indus-tries, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to wages, rates of pay,hours of work, and other conditions of employment.above Certification of Representatives.